Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 8, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US Application 16/491258, claims allowed on 10/25/2021, issue fee paid on 1/3/2022, as of the date of this writing (1/8/2022), no issue publication has been assigned; US patent application published as US 20200029875 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference patent and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim 1 is not patentably distinct from 16/491258 claim 11; the only difference is the instant claim’s recitation of “scattered laser light” as opposed to 
Instant claim 8 is not patentably distinct from 16/491258 claim 11 for similar reasons as explained above.
Claim 17 is rejected under substantially the same basis as claim 1 above since it is related as process of use.
Claim 18 is rejected under substantially the same basis as claim 1 above since it is related as computer implemented process of use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is improper/indefinite to claim a product and a process of using the product in the same claim; see MPEP 2173.05(p) II.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-13, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Presura (US 20100240973 A1; 9/23/2010).
Regarding claim 1, Presura teaches a measuring apparatus comprising: 
a first laser light source for emitting laser light of a first wavelength (Fig. 1; Fig. 4; [0031]-[0032]); 
a second laser light source for emitting laser light of a second wavelength different from the first wavelength (Fig. 1; Fig. 4; [0031]-[0032]); 
an optical detector for receiving scattered laser light from a measured part (Fig. 1; Fig. 4; [0010]; [0031]; [0057]); and 
a controller (Fig. 1, 12; Fig. 4, 12; [0051]; [0055]) configured to calculate a first value based on an output of the optical detector that is based on received scattered laser light of the first wavelength, calculate a second value based on an output of the 
Claim 17 is rejected under substantially the same basis as claim 1 above since it is related as process of use.
Claim 18 is rejected under substantially the same basis as claim 1 above since it is related as computer implemented process of use.
Regarding claim 2, Presura teaches wherein the laser light of the first wavelength is red light, and the laser light of the second wavelength is near infrared light ([0031]-[0032]).
Regarding claim 3, Presura teaches wherein the oxygen saturation is percutaneous arterial oxygen saturation, SoO2 (Fig. 1; [0003]; [0036] “more oxygen is in the artery”).
Regarding claim 4, Presura teaches wherein a difference between an absorbance of oxyhemoglobin and an absorbance of reduced hemoglobin with respect to the first wavelength is greater than a difference between an absorbance of oxyhemoglobin and an absorbance of reduced hemoglobin with respect to the second wavelength ([0003]; [0036]).
Regarding claim 5, Presura teaches wherein the scattered laser light of the first wavelength is the laser light of the first wavelength subjected to Doppler shift, and the scattered laser light of the second wavelength is the laser light of the second wavelength subjected to Doppler shift ([0033]-[0034]).
Regarding claim 6, Presura teaches wherein the second value indicates a blood flow amount ([0031]-[0033]; [0057]).
Regarding claim 8, Presura teaches wherein the optical detector includes a first optical detector capable of detecting the scattered laser light of the first wavelength and a second optical detector capable of detecting the scattered laser light of the second wavelength (Fig. 1, photodiodes 7, 8; [0031]-[0032]).
Regarding claim 11, Presura teaches wherein a first value P1 is calculated from one of

    PNG
    media_image1.png
    95
    287
    media_image1.png
    Greyscale

where K represents a proportionality constant, I x I represents a mean square of an intensity of a received light signal, f represents a frequency, and P(f) represents a power spectrum of a beat signal ([0049] “integrated”).
Regarding claim 12, Presura teaches wherein a second value P2 is calculated from one of

    PNG
    media_image2.png
    93
    270
    media_image2.png
    Greyscale

where K represents a proportionality constant, I x I represents a mean square of an intensity of a received light signal, f represents a frequency, and P(f) represents a power spectrum of a beat signal ([0049] “integrated”).
Regarding claim 13, Presura teaches wherein the controller calculates the oxygen saturation from (the first value / the second value) x 100 ([0003]; [0019]; [0032] .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura as applied to claim 5 above, in view of Shiho (US 20170251962 A1; Filed 2/28/2017).
Regarding claim 7, Presura does not teach wherein the controller estimates a likelihood that a subject gets altitude sickness based on the oxygen saturation and a blood flow amount. However, Shiho teaches in the same field of endeavor (Abstract; Fig. 6; Fig. 13) wherein the controller estimates a likelihood that a subject gets altitude sickness based on the oxygen saturation and a blood flow amount (Fig. 13-14; [0052]; [0057]-[0059]; [0109]; [0171]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura to include this feature as taught by Shiho because this enables monitoring and alerting for potential altitude sickness from oxygen saturation and blood flow measurements ([0004]; [0007]; Fig. 13-14).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura as applied to claim 1 above, in view of Umekawa (US 20170273575 A1; Filed 8/2/2016).
Regarding claim 9, Presura teaches wherein the optical detector is capable of detecting both the scattered laser light of the first wavelength and the scattered laser light of the second wavelength ([0031]-[0032]).
Presura does not teach the first laser light source and the second laser light source respectively emit at different timings. However, Umekawa teaches in the same field of endeavor (Abstract) the first laser light source and the second laser light source respectively emit at different timings (Fig. 13-16; [0068]; [0101]-[0109]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura to include this feature as taught by Umekawa because this can save power ([0113]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura as applied to claim 1 above, in view of Kwon (US 20170095168 A1; Filed 8/25/2016).
Regarding claim 10, Presura does not teach at least any one of a cerebral blood flow meter capable of measuring a cerebral blood flow, a sphygmomanometer capable of measuring blood pressure, and a thermometer capable of measuring body temperature. However, Kwon teaches in the same field of endeavor (Abstract; Fig. 1-2) at least any one of a cerebral blood flow meter capable of measuring a cerebral blood flow, a sphygmomanometer capable of measuring blood pressure, and a thermometer capable of measuring body temperature (Fig. 12; [0086]). Thus it would have been .

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura as applied to claim 1 above, in view of Bechtel (US 20130317331 A1; 11/28/2013).
Regarding claim 14, Presura does not teach wherein the controller calculates the oxygen saturation by performing predetermined weighting of a value of (first value / second value). However, Bechtel teaches in the same field of endeavor (Abstract) calculating the oxygen saturation by performing predetermined weighting of a value of (first value / second value) ([0073]-[0075]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura to include this feature as taught by Bechtel because this enables correcting for noise ([0073]-[0075]).
Regarding claim 15, Presura does not teach wherein the controller calculates the oxygen saturation by using a table for converting a value of (first value / second value) into the oxygen saturation. However, Bechtel teaches in the same field of endeavor (Abstract) calculating the oxygen saturation by using a table for converting a value of (first value / second value) into the oxygen saturation ([0012]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura as applied to claim 1 above, in view of Shimuta (US 20170027459 A1; 2/2/2017).
Regarding claim 16, Presura does not teach wherein the laser light emitted by the first laser light source and the second laser light source is emitted to a superficial temporal artery. For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. However, Shimuta teaches in the same field of endeavor (Abstract; Fig. 3) wherein the laser light emitted by the first laser light source and the second laser light source is emitted to a superficial temporal artery ([0077] “laser”; [0085] “superficial temporal artery”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Presura to include these features as taught by Shimuta because this enables measuring at the superficial temporal artery ([0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792